DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of the previously applied reference and newly found prior art reference(s).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 & 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boss et al. US Patent Application Publication 2007/0146225.
Regarding Claim 1, Boss et al. teaches an antenna for mobile communication (Figs. 12-15, 18, 18a Par. 0010) comprising a plurality of first radiators (1, 1’ Figs. 12-15, 18, 18a Par. 0099 / see annotated Fig. 18a below) and at least one second radiator (9, 11 Figs. 12-15, 18, 18a Par. 0099 / see annotated Fig. 18a below), which are disposed on a common reflector plane (3 Figs. 12-15, 18, 18a Par. 0067), the first radiators each including a reflector environment raised relative to the reflector plane (9, 11 Figs. 12-15, 18, 18a Par. 0099 / “longitudinal webs rise up from the reflector” Par. 0018 / and “The longitudinal and/or transverse webs are preferably electrically/galvanically connected directly to the actual reflector” Par. 0031), 
wherein the second radiator is disposed between a plurality of first radiators (9, 11 disposed between radiators 1, 1’ Figs. 18 / see annotated Fig. 18a below) and is formed by parts of the respective reflector environment of the first radiators surrounding it (Figs. 18 / see annotated Fig. 18a below); wherein, in a side view, the first radiators are disposed higher above the reflector plane than the reflector environment forming the second radiator (better seen in Figs. 12-15).

    PNG
    media_image1.png
    791
    682
    media_image1.png
    Greyscale

Regarding Claim 2, Boss et al. teaches wherein the reflector environment forming the second radiator extend at least partially in a plane extending substantially in parallel to the reflector plane (Figs. 18, 18a).
Regarding Claim 3, Boss et al. teaches wherein the second radiator formed by parts of the respective reflector environment of the first radiators 
Regarding Claim 4, Boss et al. teaches wherein the reflector environment of every first radiator comprises a first metal structure and a second metal structure facing each other with respect to the first radiator (9/11 facing opposite 9/11 with respect to radiator 1, 1’ Figs. 18, 18a) and being separated from each other by an interspace (Figs. 18, 18a), wherein the first metal structure and second metal structures form a reflector frame for the first radiators (Figs. 18, 18a), wherein the first metal structure or the second metal structures provided between four first radiators disposed in a rectangle commonly form a metal structure of a second radiator (Figs. 18, 18a).
Regarding Claim 5, Boss et al. teaches wherein a first polarization plane of the first radiators extends along the interspace between the first and second metal structures (two polarization planes that are perpendicular to one another Par. 0019), wherein the first radiator includes a second orthogonal polarization plane (two polarization planes that are perpendicular to one another Par. 0019), which extends centrally through the first and second metal structures and forms a symmetry axis of the first and second metal structures (Figs. 18, 18a), and wherein the first and second metal structures each include an L-shape and are disposed in the form of a rectangle around the first radiator (9 + 11 Figs. 18, 18a), wherein the first polarization plane extends diagonally between the two L-
Regarding Claim 6, Boss et al. teaches wherein the reflector environment of the first radiators includes a depression in a region of a polarization plane of the respective first radiator (depression / bent of 9 seen in Figs. 12-15), the depression extending along the polarization plane (Figs. 12-15).
Regarding Claim 7, Boss et al. teaches wherein the first and the second L-shaped metal structures include frame elements extending perpendicularly to the reflector plane and forming a vertical reflector frame for the first radiators (Figs. 18, 18a).
Regarding Claim 8, Boss et al. teaches wherein the first radiators are dipole radiators (dipole Par. 0072), wherein the dipole elements of the dipole radiators are disposed via a socket (socket / support structure of 1, 1’ not labeled seen in Figs. 18, 18a) on a common reflector (3 Figs. 12-15, 18, 18a Par. 0067) and include a larger distance to the reflector than the parts of the reflector environment forming the first radiator (better seen in Figs. 12-15).
Regarding Claim 9, Boss et al. teaches wherein the first radiators include a distance of the individual radiators of 0.5 λ to 0.7 λ, wherein λ is a wavelength of a center frequency of a lowermost resonance frequency range of the first radiators (0.3 λ -1.2 λ Par. 0070).
Regarding Claim 10, Boss et al. teaches wherein the plurality of first radiators each include a same structure (Figs. 18, 18a).
Regarding Claim 16, Boss et al. teaches wherein the reflector environment of the first radiators forms a reflector frame for the first radiators (Figs. 18, 18a).
Regarding Claim 17, Boss et al. teaches wherein the second radiator includes one or two symmetry axes extending in parallel to sides of the rectangle (Figs. 18, 18a).
Regarding Claim 18, Boss et al. teaches wherein the cross-shaped metal structure includes a depression in the region of its diagonal (depression / bent of 9 seen in Figs. 12-15).
Regarding Claim 19, Boss et al. teaches wherein the cross-shaped metal structure comprise regions extending in parallel to the reflector plane, wherein these regions extend in parallel to sides of the rectangle formed by the centers of the first radiators (Figs. 18, 18a).
Regarding Claim 20, Boss et al. teaches wherein a first antenna array formed by a plurality of first radiators with a plurality of columns and rows (1, 1’ Figs. 18, 18a) and a second antenna array formed by a plurality of second radiators with at least one column and/or row (9, 11 Figs. 18, 18a), wherein the second radiators each are formed by parts of the reflector environment of the first radiators surrounding them (Figs. 18, 18a), wherein the second antenna array is disposed in at least two rows and/or columns (Figs. 18, 18a), the radiators of which are offset relative to each other (“two transverse webs and two longitudinal webs come to lie respectively between two horizontally or vertically, that is to say 
Regarding Claim 15, Boss et al. teaches a mobile communication base station comprising an antenna for mobile communication (Figs. 12-15, 18, 18a Par. 0002, 0010), the antenna comprising a plurality of first radiators (1, 1’ Figs. 12-15, 18, 18a Par. 0099 / see annotated Fig. 18a above) and at least one second radiator (9, 11 Figs. 12-15, 18, 18a Par. 0099 / see annotated Fig. 18a above), which are disposed on a common reflector plane (3 Figs. 12-15, 18, 18a Par. 0067), the first radiators each including a reflector environment raised relative to the reflector plane (9, 11 Figs. 12-15, 18, 18a Par. 0099 / “longitudinal webs rise up from the reflector” Par. 0018 / and “The longitudinal and/or transverse webs are preferably electrically/galvanically connected directly to the actual reflector” Par. 0031), 
wherein the second radiator is disposed between a plurality of first radiators (9, 11 disposed between radiators 1, 1’ Figs. 18, 18a / see annotated Fig. 18a above) and is formed by parts of the respective reflector environment of the first radiators surrounding it (Figs. 18 / annotated Fig. 18a above), wherein, in a side view, the first radiators are disposed higher above the reflector plane than parts of the reflector environment forming the second radiator (better seen in Figs. 12-15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11-13 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jelloul CN Publication 1886864A (cited by applicant, see attached machine translation for cited references) in view of Jones et al. US Patent Application Publication 2014/0139387 (cited by applicant).
Regarding Claim 11, Jelloul teaches an antenna for mobile communication (Figs. 4, 5, 8 P 1) comprising a reflector plane (4 Fig. 5 P 5) and an element (20C Figs. 4, 5, 8 P 12) disposed above the reflector plane, wherein the element is formed by a cross-shaped metal structure (Figs. 4, 5, 8) comprising an inner opening (gap between plates along axis V V’ P 13) and a plurality of arms (metal radiant panels 2a', 2b', 2c', 2d' Fig. 8 P12) connected by a number of bridges surrounding the inner opening (see annotated Fig. 8 below for bridges), wherein the cross-shaped metal structure forms a dual-polarized radiator (“the two pairs of plates produce two mutually orthogonal electric fields” P 13), and wherein polarization planes of the dual-polarized radiator extend along diagonals of the cross-shaped metal structure (“The plane of polarization is +/- 45° with respect to the longitudinal axis VV' of Fig. 8” P13).
Jelloul is silent on the element fed as a patch antenna.

In this particular case, the claimed structure of the element fed as a patch antenna is formed by a cross-shaped metal structure does not distinguish over the structure of the antenna 20C of Jelloul as seen in Figs. 4, 5 & 8. Additionally, patch antenna feeding from below the patch is common and well known in the art as evident by the feed structure of Jones et al. in order to provide an electrical signal to/from an antenna disposed above a reflector/ground plane.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to feed the element of Jelloul as a patch antenna based on the teachings of Jones et al. in order to provide an electrical signal to/from the antenna in order to transmit/receive wireless communication signals.

    PNG
    media_image2.png
    620
    573
    media_image2.png
    Greyscale

Regarding Claim 12, Jelloul as modified teaches wherein the cross-shaped metal structure includes regions extending perpendicularly to the reflector plane (perpendicular structure 90 Fig. 5), which extend along a median plane of four arms of the cross-shaped metal structure (Fig. 5).
Regarding Claim 13, Jelloul as modified teaches wherein the cross-shaped metal structure includes an opening in its center (gap between plates along axis V V’ P 13), in a region of the opening an adjustment structure being provided, if applicable, and folded from sheet metal, which comprises the four arms of the cross-shaped metal structure and includes a recess in its center 
Regarding Claim 21, Jelloul as modified teaches the antenna for mobile communication of claim 11 as shown in the rejection above.
Jelloul is silent on where the cross-shaped metal structure is electrically coupled to a first conductor and a reflector plate is electrically coupled to a second conductor of a signal line.
However, Jones et al. teaches where the cross-shaped metal structure is electrically coupled to a first conductor (130 to first arm of crossed dipole Figs. 1, 2, 7 Par. 0033-0035) and a reflector plate (110 Figs. 1, 2, 7 Par. 0035) is electrically coupled to a second conductor of a signal line (to second arm of crossed dipole Figs. 1, 2, 7 Par. 0033- 0035).
In this particular case, providing a first and second conductors electrically coupled to the cross-shaped metal structure and reflector plate is common and very well known in the antenna art as evident by Jones et al. in order to provide the antenna feed for wireless communication.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to electrically couple the cross-shaped metal structure of Jelloul to a first conductor, and a reflector plate to a second conductor of a signal line as taught by Jones et al. in order to provide the antenna feed for wireless communication.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jelloul CN Publication 1886864A (cited by applicant, see attached machine translation for cited .
Regarding Claim 14, Jelloul as modified teaches wherein the cross-shaped metal structure consists of a plurality of sheet-metal parts (metal radiant panels 2a', 2b', 2c', 2d' Fig. 8 P12), wherein the cross-shaped metal structure includes a multi-piece basic element being folded from metal (metal radiant panels 2a', 2b', 2c', 2d' Fig. 8 P12; “Each of the plates includes a deep groove recessed inwardly from the outer corner” P 12, “the plates 2a', 2b', 2c', 2d' can be recessed” P 13), which comprises the four arms of the cross-shaped metal structure and includes a recess in its center (gap between plates along axis V V’ P 13, “the plates 2a', 2b', 2c', 2d' can be recessed” P 13).
Jelloul as modified is silent on wherein the cross-shaped metal structure includes a single-piece or multi-piece basic element stamped from sheet metal.
Ho et al. discloses forming antenna elements by a stamping process (Par. 0045, 0055).
In this particular case, forming antenna elements by stamping a sheet metal is common and well known in the art as a suitable process as evident by Ho et al. and is known to be a low cost process for forming and shaping antenna elements. 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to form the cross-shaped metal structure .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jan et al. US Patent Application Publication 2018/0183134 discloses an antenna system including a dual-polarized antenna, a reflector, a PIFA (Planar Inverted F Antenna), and a fork structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MICHAEL M BOUIZZA/Examiner, Art Unit 2845                                                                                                                                                                                                        
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845